DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. 
Claims 1-21 omit at least one source from which the (common) optical beam, the reference beam, and/or the probe/measurement beam originate. 
Claim 20 omits a measurement or probe beam corresponding to the reference beam altogether. A reference beam or reference element cannot exist without a source from which the reference element is determined. 
Claim 21 also omits a measurement beam altogether, such that a measurement beam characteristic cannot exist without first establishing that a measurement beam exists.
Claims 4 and 18 omit a local oscillator beam source.
Claims 1-2, 4-21 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. While optical beam, reference beam, and probe/measurement beam sources are omitted (from above), 
Additionally, claims 4 and 18 recite a local oscillator beam, for which the claims do not provide a structural relationship with the probe beam, the (common) optical beam, or the reference beam.
Claim 20 further recites the limitations: "a target” which is lacking antecedent basis because “a target” is already established in claim 16 and it is unclear whether the targets are intended to be one in the same or independent targets; “the frequency sweep of the reference optical beam” for which no frequency sweep of the reference optical beam has been previously established; and “the target” which is unclear as to which of the previous targets, or both, the limitation is intended to refer.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 16, 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giallorenzi (US 4378497).
	Claim 1: Giallorenzi teaches a laser measurement apparatus, comprising: a probe beam source configured to direct a probe beam to a target [fig. 2 via laser source 16]; an optical fiber defining a  [Based on the disclosure of Giallorenzi that teaches maintaining an interferometer section at maximum sensitivity by nulling low frequency perturbations such as arising from temperature variations (col 3, line 59-63), utilizing thermo-acoustic insulating materials inside a vacuum chamber to minimize thermal disturbances, and reducing thermal noise spectrum to low frequencies all indicate that a desired temperature of the interferometer is set, chosen, or otherwise determined. Therefore, a person of ordinary skill in the art would find obvious that the based on this disclosure, a temperature of the hermetically sealed container is set to a desired value or range of values such as would achieve the thermal isolation outcome set forth in Giallorenzi.]; at least one photodetector configured to receive at least a portion of the probe beam from the target and to receive the reference beam from the optical fiber defining the reference length [fig. 2 detectors 18 and 18’]; and a signal processor coupled to the at least one photodetector so as to establish an estimate of a target distance based on a received portion of the probe beam from the target and a received portion of the reference beam from the optical fiber defining the reference length [col 2, line 62-col 3, line 43 describes association of optical fiber length (distance) based, for example, on phase shift and/or a varying magnetic field and wherein the sensing optical fiber beam and the reference optical fiber beam are compared to one another; the signal processor is integrated with the detector(s) for the purpose of analyzing characteristics of the received sensing and reference beams].
	Claim 2: Giallorenzi teaches the at least one photodetector includes a measurement detector and a reference detector configured to 20receive the portion of the probe beam from the target and the reference beam from the optical fiber defining the reference length, respectively, wherein the signal 
	Claim 3: Giallorenzi teaches a fiber 25coupler configured to produce the probe beam and the reference beam from a common optical beam, and wherein the optical fiber defining the reference length is coupled to the fiber coupler so that the reference beam is directed from the fiber coupler to the reference detector through the optical fiber defining the reference length [fig. 1, one or more of bottle couplers 22 and 24].
	Claim 5: Giallorenzi teaches the optical fiber 10defining the reference length includes metallic coating [col 1, line 34-43, nickel or metallic glass].
	Claim 6: Giallorenzi teaches the reference length is between 1 m and 5 m [col 2, line 64 teaches that the fibers may be of substantial length as required depending on their properties and intended service. Therefore a person of ordinary skill in the art would find obvious achieving a length of between 1m and 5m since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.].
	Claim 16: Giallorenzi teaches a method, comprising: directing an optical beam to an optical fiber that defines a reference length so as to produce a reference beam associated with a transit along the optical fiber [fig. 2 reference arm optical fiber 20], wherein the optical fiber is situated in a hermetically sealed container [fig. 2 reference arm optical fiber 20 is situated in hermetically sealed chambers 37 and 44];  20setting a temperature of the hermetically sealed container [Based on the disclosure of Giallorenzi that teaches maintaining an interferometer section at maximum sensitivity by nulling low frequency perturbations such as arising from temperature variations (col 3, line 59-63), utilizing thermo-acoustic insulating materials inside a vacuum chamber to minimize thermal disturbances, and reducing thermal 
	Claim 21: Giallorenzi teaches a calibration device for a laser measurement apparatus, comprising:  20a hermetically sealed container [fig. 2 hermetically sealed chambers 37 and 44]; an optical fiber defining a reference length and situated in the hermetically sealed container [fig. 2 reference arm optical fiber 20 is situated in hermetically sealed chambers 37 and 44; ] col 2, line 59-67; a temperature controller coupled to the hermetically sealed container so as to select a temperature of the hermetically sealed container [Based on the disclosure of Giallorenzi that teaches maintaining an interferometer section at maximum sensitivity by nulling low frequency perturbations such as arising from temperature variations (col 3, line 59-63), utilizing thermo-acoustic insulating materials inside a vacuum chamber to minimize thermal disturbances, and reducing thermal noise spectrum to low frequencies all indicate that a desired temperature of the interferometer is set, chosen, or otherwise determined. Therefore, a person of ordinary skill in the art would find obvious that the based on this disclosure, a temperature of the hermetically sealed container is set to a desired value or range of values such as would achieve the thermal isolation outcome set forth in Giallorenzi.]; and 25a reference photodetector situated to receive a reference beam propagated through the optical fiber [col 2, line 59-67; fig. 2 reference arm optical fiber 20 is received at detector 18’].
.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giallorenzi (US 4378497) in view of Young (US 2004/0175092).
Claim 8: Giallorenzi explicitly lacks, but Young teaches a fiber input and a fiber output coupled to the optical fiber defining the reference length (from the rejection of claim 1), 20wherein the fiber input and the fiber output are soldered to the hermetically sealed container [0013, 0041].
It would be obvious to modify the hermetically sealed container and optical fiber of Giallorenzi to include soldering of the optical fiber to the container for the purpose of ensuring immobility of the fiber in relation to the housing and to ensure a hermetic seal between the housing and the fiber [Young: 0041].

Claims 7, 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giallorenzi (US 4378497) in view of Day (US 2010/0243891).
Claim 7: Giallorenzi explicitly lacks, but Day teaches the hermetically sealed container is an aluminum or copper container [0045].
Claim 9: Giallorenzi explicitly lacks, but Day teaches the hermetically sealed container includes a lid that is sealed with an O-ring [0054].
Claim 10: Giallorenzi explicitly lacks, but Day teaches the hermetically sealed container includes a soldered lid [0054].

Claim 12: Giallorenzi explicitly lacks, but Day teaches the hermetically 5sealed container is filled with an inert gas [0054].
It would be obvious to modify the hermetically sealed container of Giallorenzi to include a copper material for the purpose of ensuring a sufficiently high thermal conductivity to effectively diffuse heat [0045].
It would be further obvious to modify the hermetically sealed container of Giallorenzi to include a soldered lid or a lid with an o-ring for the purpose of ensuring a tight, hermetic seal on a housing [Day: 0054].
It would be further obvious to modify the hermetically sealed container of Giallorenzi to include an inert gas mixture for the purpose of keeping out moisture and humidity [Day: 0054].

Claims 4, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giallorenzi (US 4378497) in view of Beasley (US 7982661).
Claim 4: Giallorenzi explicitly lacks but Beasley teaches the common optical beam is a frequency swept optical beam, and the signal processor establishes the estimate of the target distance based on a frequency difference between the received 5portion of the probe beam from the target and at least one local oscillator beam and a frequency difference between a received portion of the reference beam and the at least one local oscillator beam [at least claim 1; col 3, line 1-25].
Claim 17: Giallorenzi explicitly lacks but Beasley teaches the reference beam is a swept 25frequency optical beam, and the propagation length estimate is based on a frequency difference established in part by the swept frequency beam [at least col 19, 25-31; claim 1].

Claim 19: Giallorenzi explicitly lacks but Beasley teaches establishing a correspondence of a frequency sweep associated with the swept frequency optical beam to target distances [at least col 16, line 5-11].
Claim 20: Giallorenzi explicitly lacks but Beasley teaches directing the probe optical beam to a target, the probe optical beam being a swept frequency optical beam having a frequency sweep corresponding to the frequency sweep of the reference optical beam; obtaining a difference frequency between the probe optical beam as received from the target and a local oscillator optical beam; and  15based on the difference frequency associated with the probe optical beam and the correspondence of the frequency sweep associated with the swept frequency optical beam to target distances, estimating at least one target distance [at least claim 1; col 3, line 1-25].
It would be obvious to modify the optical beams of Giallorenzi to include frequency swept beams of Beasley for the purpose of associating beam frequency with distance [Beasley: at least col 1, line 19-30].

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giallorenzi (US 4378497) in view of Burge (US 6322751).
Claim 13: Giallorenzi explicitly lacks, but Burge teaches the optical fiber defining the reference length is overcoated with a polyimide layer [col 2, line 62-67 teaches a polymer tubing (layer)].
Claim 14: Giallorenzi explicitly lacks, but Burge teaches the optical fiber defining the reference length is overcoated with a polyimide layer and a sealing coat [col 2, line 62-67 teaches polymer tubing (layer) and sealing with various epoxy, polymer and metal seals].

It would be obvious to modify the optical fiber of Giallorenzi to include the polymide layer and metal seal for the purpose of preventing leakage, for instance [Burge: col 2, line 58-67].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645